DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 12/28/2020, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 6 has been overcome by the amendment and has hereby been withdrawn for consideration.  The rejection of claims 12-15 and 17-20 under 35 USC 112(d) has been overcome by the amendment and has hereby been withdrawn.  


Response to Arguments

Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant has argued the rejection of claims 1-5 over the teachings Jing (cited previously) since Jing does not require the use of wetting agent surfactants.  However, the claims as written do not require the wetting agent.  The claims states a wetting agent surfactant in weight percentage less than 0.5 %.  The limitation of “in weight percentage less than 0.5” as written when given its full BRI includes amounts of zero (0 %) weight percentage.  Therefore, it is deemed the overall teachings of the reference for reasons stated in the last office action still stand.  Additionally, Jing incorporates by reference typical (prior art) hard coat compositions and the methods of curing comprising UV curable coating compositions comprising surface modified inorganic particles and radiation polymerizable materials from the teachings of Kang et al (US6,132,861; 6,238,798; and 6,245,833) and Craig et al (US 6,299,799).  Each sets forth radiation .  
It is deemed now amended claims 6 and 8-11 are found in the teachings of Jing and will be added to the rejection.  Jing sets forth by way of example a low refractive index composition comprising a (meth) acrylate modified fluoro-terpolymer (Br-FKME-18402, 32 wt. %); 36 wt. % of surface modified silica particles; 18 wt. % of SR-399 (polyfunctional monomer, non-fluorinated); 2.2 wt. % of fluorinated (meth) acrylate monomer; 6.8 wt. % of a fluorinated urethane diacrylate oligomer; 5 wt. % of A1106 (oligomeric amine-functional silane); and 1.5 wt. % of photoinitiator, benzyl dimethyl ketal.  The primary difference is Jing does not set forth said composition is an embossing resin.  However, Jing does set forth in the overall teachings that said anti-reflective coatings can be roughened or textured to provide a matte surface which can be accomplished by embossing, thus it is deemed obvious from the overall teachings of the reference said composition can be used as an embossing resin composition in absence of evidence to the contrary and/or unexpected results.  Regarding the 1, 6-hexanediol diacrylate difunctional diluent; Jing sets forth said compound in col. 13, line 59 as a useable component in the composition.  Regarding the monofunctional diluent, Jing sets forth the use of solvents such as ethanol and isopropyl alcohol, each having one hydroxyl group and solvents, such as MEK having one ketone group.  Jing sets forth said inorganic nanoparticles can be surface modified with silane compounds such as N-3-triethoxysilylpropyl) methoxyethoxyethyl carbamate, which would provide a nanoparticle having a functionalized urethane surface.  Thus for these reasons, as well as, the reasons provided for in the previous rejection claims 1-6 and 8-11 are rejected.  Regarding the 1, 6-hexanediol diacrylate difunctional diluent; Jing sets forth said compound in col. 13, line 59 as a useable component in 
Regarding claims 12-15 and 17-20, Jing does not set forth the claimed electrokinetic display system comprising the claimed embossed dielectric layer, as well as, not teaching and/or rendering obvious that said dielectric layer has an index of refraction approximately equal to a refractive index of a fluid or suspension that fills the display cells included in said display system, as claimed.  However, it is not clear if the “a fluid or suspension” that fills the display cell is the electrokinetic ink disposed within the display cells or if the “a fluid or suspension” is separate from the electrokinetic ink, i.e., the display cells comprise both an electrokinetic ink and a separate fluid or suspension.  Clarification is requested.  Please find the rejection below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is unclear if the “a fluid or suspension” that fills the display cell is the electrokinetic ink disposed within the display cells or if the “a fluid or suspension” is separate from the electrokinetic ink, i.e., the display cells comprise both an electrokinetic ink and a separate fluid or suspension.  Clarification is requested,

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing (7,575,847) as evidenced by  Craig et al (WO2017/136374).                                                              .
Jing sets forth low refractive index compositions comprising fluoropolyether urethane compounds.  Jing sets forth said compositions comprise the reaction product of a 1) at least one free-radically polymerizable materials having a fluorine content of at least 35 wt. % and ii) at least one free-radically polymerizable fluoropolyether urethane compound—col. 2, lines 45-55.  Jing sets forth component (i) comprises a fluoropolymer, the fluorine content being up to about 70 wt. %.  The ratio of (i) to (ii) is in the range from 2:1 to 5: 1.  The composition can additionally comprise 
Said crosslinking compounds are disclosed as being compound comprising three or more (meth) acrylate groups—see column 13, 25-45.  Jing sets forth difunctional (meth) acrylate compounds such as hexanediol diacrylate can be added to the composition—see col. 13, lines 55 to the end.  Thus claim 2 is rendered an obvious difunctional diluent.   UV photoinitiators can be added to the composition, as well as solvents—see column 14.  Said composition can comprise surface modified inorganic nanoparticles, such as silica and zirconia, wherein said surface modified agents include carbamate-functional organoilanes to give urethane-modified nanoscaled inorganic silica or zirconia particles.   Thus claims 4 and 5 are obvious.  
Jing sets forth by way of example a low refractive index composition comprising a (meth) acrylate modified fluoro-terpolymer (Br-FKME-18402, 32 wt. %); 36 wt. % of surface modified silica particles; 18 wt. % of SR-399 (polyfunctional monomer, non-fluorinated); 2.2 wt. % of fluorinated (meth) acrylate monomer; 6.8 wt. % of a fluorinated urethane diacrylate oligomer; 5 wt. % of A1106 (oligomeric amine-functional silane); and 1.5 wt. % of photoinitiator, benzyl dimethyl ketal.  The primary difference is Jing does not set forth said composition is an embossing resin.  However, Jing does set forth in the overall teachings that said anti-reflective coatings can be roughened or textured to provide a matte surface which can be accomplished by embossing, thus it is deemed obvious from the overall teachings of the reference said composition can be used as an embossing resin composition in absence of evidence to the contrary and/or unexpected results.   
Regarding claim 6, the limitation “that when cured will have a chosen target index of refraction n(target) corresponding to a composite index of refraction of constituent components of the embossing resin in the liquid state n(T) according to the claimed expression, is deemed a future intended limitation since there is not active method step of curing and “when cured” is a time in the future and not required by the claim.  However, it is deemed it is well within the skill level of an ordinary artisan to obtain an approximate refractive index for the cured material based upon the refractive indices of the combined materials used to obtain said cured material.  It is known in the art that the refractive index of a cured polymerizable resin composition can be approximated by cummulively adding the refractive indices of all polymerizable components and .  

Conclusion
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The amendment to claims 6 has change the method from a two-step method (identifying a target index of a cured resin and combining together) to a one step method (i.e. combining together) when the cured resin has a chosen target refractive index.  Thus the scope has changed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc